December 17, 2014 STRATEGIC FUNDS, INC. Dreyfus Active MidCap Fund Supplement to Statement of Additional Information dated January 1, 2014, as revised or amended February 1, 2014, April 1, 2014, May 1, 2014, August 1, 2014, September 1, 2014, and October 1, 2014 The following information supplements and supersedes the portfolio manager information contained in the section of the Statement of Additional Information entitled “Certain Portfolio Manager Information”: The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed C. Wesley Boggs 18 $4.2B 17 $698.0M 52 $7.5B William Cazaleta 23 $4.7B 17 $685.0M 53 $7.1B Warren Chiang 18 $4.2B 17 $698.0M 52 $7.5B Ronald Gala 18 $4.2B 17 $698.0M 52 $7.5B a Because Mr. Cazalet became a primary portfolio manager of Dreyfus Active MidCap Fund on December 19, 2014, his information is as of October 31, 2014. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts C. Wesley Boggs Other Pooled Investment Vehicles 2 $136.2M Other Accounts 7 $699.5M William Cazaleta Other Pooled Investment Vehicles 2 $151.4M Other Accounts 7 $782.7M Warren Chiang Other Pooled Investment Vehicles 2 $136.2M Other Accounts 7 $699.5M Ronald Gala Other Pooled Investment Vehicles 2 $136.2M Other Accounts 7 $699.5M a Because Mr. Cazalet became a primary portfolio manager of Dreyfus Active MidCap Fund on December 19, 2014, his information is as of October 31, 2014. The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, unless otherwise indicated. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned C. Wesley Boggs DAMCF None William Cazaleta DAMCF None Warren Chiang DAMCF None Ronald Gala DAMCF None a Because Mr. Cazalet became a primary portfolio manager of Dreyfus Active
